 

mh W WN

1]
12
13
14

1S
16.

17

19
20
21
22
23
24
25
26
27
28

So Oo NN DH WN

 

 

u

FILED

HEATHER E. WILLIAMS, Bar #122664 '
Federal Defender NOV 18 2019
CHARLES J. LEE, Bar #221057 CLERK, U.S. DISTRICT COURT
Assistant Federal Defender EASTERN DISTRICT OF CALIFORNIA
Branch Chief, Fresno Office BY.
2300 Tulare Street, Suite 330

Fresno, California 93721-2226

Telephone: (559) 487-5561

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:11-cr-00256-1 AWO
)
Plaintiff, ) APPLICATION AND [
) ORDER APPOINTING CJA PANEL
vs. ) COUNSEL
: )
DARIUS DEWAYNE KEY, )
)
Defendants. )
)
)

 

Defendant, Darius Dewayne Key, through the Federal Defender for the Eastern District
of California, hereby requests appointment of counsel for assistance in seeking early termination
of her supervised release. Our office has a conflict.

Mr. Key submits the attached Financial Affidavit as evidence of her inability to retain
counsel at this time. On April 9, 2012, Mr. Key pled guilty to Count 1 of the Indictment,
namely, a violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A) ~ Distribution of Cocaine Base (Doc.
27). On June 25, 2012, Mr. Key was sentenced to 60 months custody, 60 months supervised
released, and a $100 special assessment (Doc. 30). To that end, Mr. Key wishes to seek early

termination of his term of supervised release.

 
 

Oo fe ND NH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

Therefore, after reviewing his Financial Affidavit, it is respectfully recommended that

f

counsel be appointed to assist him in this regard.

  

DATED: November (C2019

 

CHARLES J. LEE
Assistant Federal Defender
Branch Chief, Fresno: Office

ORDER
Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints counsel pursuant to 18 U.S. 7 006A.

DATED: November 5 2019 ft, i

HO LH Ate BARBA Ra J/MeAULIFRE
UNITED STATES Maat RATE JUDGE

 

 
